UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2372


DAVID S. DEHORSE,

                Plaintiff - Appellant,

          v.

CATHERINE M. DEHORSE; MICHAEL        A.   DEHORSE;   CATHERINE   L.
DEHORSE; CALLIE L. DEHORSE,

                Defendants – Appellees,

          v.

UNITED STATES OF AMERICA,

                Third Party Defendant,


GUY GUSTAVE HARDMAN, II,

                Party-in-Interest.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-cv-00762-FL)


Submitted:   March 25, 2014                  Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
David S. DeHorse, Appellant Pro Se. James Albert McLean, III,
MCCOY, WIGGINS, CLEVELAND & O’CONNOR, Fayetteville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              David S. DeHorse appeals the district court’s order

remanding the underlying action to North Carolina state court.

We dismiss the appeal for lack of jurisdiction.

              Subject to exceptions not applicable here, “[a]n order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise.”                28 U.S.C. § 1447(d)

(2012); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574,

581–83 (4th Cir. 2013).        Because the district court’s order does

not fall within any of the exceptions provided under § 1447, the

order is not appealable.

              We therefore grant the Appellees’ motion to dismiss

DeHorse’s appeal.        We dispense with oral argument because the

facts   and    legal   contentions    are   adequately    presented     in   the

material      before   this   court   and   argument     will   not   aid    the

decisional process.



                                                                      DISMISSED




                                       3